Name: Council Regulation (EC) No 1001/97 of 2 June 1997 imposing a definitive anti-dumping duty on imports of polyester textured filament yarn originating in Malaysia and collecting definitively the provisional duty imposed
 Type: Regulation
 Subject Matter: competition;  leather and textile industries;  Asia and Oceania;  EU finance;  trade
 Date Published: nan

 Avis juridique important|31997R1001Council Regulation (EC) No 1001/97 of 2 June 1997 imposing a definitive anti-dumping duty on imports of polyester textured filament yarn originating in Malaysia and collecting definitively the provisional duty imposed Official Journal L 145 , 05/06/1997 P. 0001 - 0002COUNCIL REGULATION (EC) No 1001/97 of 2 June 1997 imposing a definitive anti-dumping duty on imports of polyester textured filament yarn originating in Malaysia and collecting definitively the provisional duty imposedTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (hereinafter referred to as 'the Basic Regulation`), and in particular Article 9 thereof,Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. Provisional measures (1) By Regulation (EC) No 53/97 (2) (hereinafter referred to as 'the provisional duty Regulation`), the Commission imposed a provisional anti-dumping duty on imports into the Community of polyester textured filament yarn (hereinafter referred to as 'PTY`) originating in Malaysia, falling with CN codes 5402 33 10 and 5402 33 90.B. Subsequent procedure (2) Following the imposition of the provisional anti-dumping duty, all interested parties received disclosure in writing concerning the essential facts and considerations on the basis of which provisional measures had been imposed.At the same time, all other parties known to be concerned by this proceeding were informed of the imposition of the provisional measures.(3) The provisional duty Regulation also set a time limit, within which the parties concerned could make known their views in writing and apply to be heard orally by the Commission.(4) However, no party made its views known or applied to be heard orally by the Commission within the time limit set, nor were any other comments received after that period.C. Product under consideration and like product, dumping, Community industry, injury, causation of injury and Community interest (5) As no further arguments have been advanced by any of the parties concerned regarding the Commission's provisional findings on the product under consideration, on the like product, on dumping, Community industry, injury, causation of injury and Community interest, the findings, as set out in recitals (7) to (72) of the provisional duty Regulation, are confirmed by the Council.D. Definitive duty (6) For the purpose of establishing the level of the definitive duty to be imposed, the Council took account of the dumping margins found and the level of the duty necessary to remove the injury sustained by the Community industry, on the basis of the methodology set out in recitals (73) to (78) of the provisional duty Regulation.(7) Since the dumping margins were lower than the injury margins found, it is confirmed that the level of the anti-dumping duty should be based on the level of the dumping margins definitively established pursuant to Article 9 (4) of the Basic Regulation, i.e. 16,4 % for the cooperating Malaysian exporter Hualon Corporation (M) Sdn. Bhd. and 32,5 % for other, non-cooperating exporters/producers in Malaysia.The Council confirms these levels and the form of the definitive measures to be imposed.E. Collection of the provisional duty (8) In view of the dumping margins definitively established and the substantial injury caused to the Community industry, the Council considers that the amounts secured by way of the provisional anti-dumping duties should be definitively collected at the level of the amounts of duties definitively imposed,HAS ADOPTED THIS REGULATION:Article 1 1. A definitive anti-dumping duty is hereby imposed on imports of PTY falling within CN code 5402 33 10 and 5402 33 90 and originating in Malaysia.2. The rate of the definitive anti-dumping duty applicable to the net, free-at-Community-frontier price, before duty, shall be as follows:>TABLE>3. Unless otherwise specified, the provisions in force concerning customs duties shall apply.Article 2 The amounts secured by way of the provisional anti-dumping duties pursuant to Regulation (EC) No 53/97 shall be definitively collected at the rate of the duties definitively imposed.Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 2 June 1997.For the CouncilThe PresidentH. VAN MIERLO(1) OJ No L 56, 6. 3. 1996, p. 1. Regulation as amended by Regulation (EC) No 2331/96 (OJ No L 317, 6. 12. 1996, p. 1).(2) OJ No L 13, 16. 1. 1997, p. 6.